Citation Nr: 0332597	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision of the Houston, 
Texas, Regional Office of the Department of Veterans Affairs 
(VA).  Subsequent to the decision, the veteran moved to the 
state of Louisiana and now resides under the jurisdication of 
the New Orleans, Louisiana Regional Office (RO).  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

The veteran recently moved to Louisiana.  He was scheduled 
for a hearing before a member of the Board at the RO, which 
he failed to attend.  Shortly thereafter, correspondence was 
returned to the Board as not deliverable because the veteran 
had moved.  Recent VA outpatient treatment records show that 
he has received treatment in the past year for his service 
connected sinusitis, and the Board believes that additional 
development is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the VA medical 
facility in New Orleans to furnish copies 
of any medical records pertaining to 
treatment for the veteran's sinus 
disorder from April 10, 2002 to the 
present.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  The RO should take all appropriate 
actions in an attempt to identify the 
veteran's current address, including 
contacting the veteran's representative, 
VA Finance Department with regard to the 
address where his compensation check is 
being mailed, and the VA medical facility 
in New Orleans where the veteran was most 
recently receiving treatment. 

4.  If a current address can be 
determined, the veteran should be asked 
if he desires a hearing before a Board 
member at the RO.  If yes, the RO should 
schedule him for the requested hearing.

5.  If a current address can be 
determined, and the veteran does not 
desire a Board hearing, the veteran 
should be scheduled for an examination by 
an ear, nose and throat specialist to 
ascertain the current severity of his 
service connected sinusitis.  All 
indicated studies should be performed.  
The claims folder should be made 
available for review in connection with 
this examination.  

The examiner should indicate whether the 
veteran has experienced three or more 
incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or more than six non-incapacitating 
episodes per year of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting.  An 
incapacitating episode of sinusitis is 
one that requires bed rest and treatment 
by a physician. 

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



